Berry, J.
Section 62, chapter 10, Gen. St. 1878, enacts that when any person, residing in any town, is infected with small-pox, the board of health of such town may immediately cause him to be removed to a separate house, if it can be done without damage to his health, and shall provide for him “nurses, medical attendance, and other necessaries, which shall be a charge in favor of such town upon *533Ihe person so provided for, his parents, guardian, or master, if able; otherwise upon the county to which he belongs.” When, as in the present instance, the facts are such as to make the nurses, medical attendance, and other necessaries provided under this statute a proper “charge” in favor of a town “upon” a county, the liability and duty of the county to pay for the same does not at all depend upon the fact that the town has paid or issued its orders for them. The fact that the town has provided them is all that is necessary to entitle it to present its claim to the county for allowance and payment. The ■county is of course liable only for the reasonable expense or cost of the provisions made by the town in the premises. As a short road to justice, without regard to technicalities, we think it best to reverse the judgment and set aside the findings of the court, and remand the case for further proceedings in accordance with the views above expressed.
Ordered accordingly.